Cole, J.
Tbe abstract shows that tbe motion for a new trial “ coming on to be beard, is by the court sustained, for tbe reason that said verdict is contrary to tbe evidence and law as given by the court, and for no other cause.” Tbe abstract contains all tbe evidence, but does not contain any of tbe instructions or “ the law as given by tbe court.” Since we have not, therefore, all tbe record or facts before us, upon which tbe court below acted, we cannot properly review its action. Neither could we say upon tbe merits of tbe case as shown by tbe evidence alone, that tbe court erred in granting a new trial.' Dewey v. The C., & N. W. R’y Co., 31 Iowa, 373. Besides, it requires a stronger showing to reverse an order granting, than one refusing, a new trial. Freeman v. Rich, 1 Iowa, 504, and cases cited in note i of Cole’s Edition.
Affirmed.